Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-6 and 9-15 of A Parvulescu et al., US 16/464,966 (Nov. 29, 2017) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 5, 6, 10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by F. Zhao et al., Industrial Catalysis, 1-11 (2008) (English-language translation) (“Zhao”) is withdrawn.  Zhao teaches a study regarding the synthesis of ethylenediamine using ethanolamine and ammonia as the raw materials, whereas the instant claims are directed to the synthesis of ethylene diamine from ethane-1,2-diol and ammonia.  As such, the instant § 102 rejection is not supported.  

Withdrawal Claim Rejections - 35 USC § 103 (AIA )

Rejection of claims under AIA  35 U.S.C. 103 as being unpatentable over F. Zhao et al., Industrial Catalysis, 1-11 (2008) (“English-Language Translation) and/or T. J. Moscoso et al., US 7,687,423 (2010) (“Moscoso”) in view of K. Segawa et al., Applied Catalysis A: General, 309-317 (2000) (“Segawa”) and/or K. Segawa et al., Studies in 83 Surface Science Catalysts, 273-278 (1994) (“Segawa-2”) is withdrawn.  The cited art is directed to preparing ethylene amines by reaction of ethanolamine with ammonia in the presence of a heterogeneous catalyst.  The instant claims are directed to the use of 1,2-ethane diol as the reactant.  The art of record does not provide sufficient motivation to employ the instantly claimed catalysts in the conversion of 1,2-ethane diol to the claimed 1,2-diamines.  

Subject Matter Free of the Art of Record

Subject to the foregoing § 112 rejection, instant claims 1-15 are considered free of the art of record.  The closest prior art of record to the instant claims is J. Moscoso et al., US 7,687,423 (2010) (“Moscoso”) in combination with Y. Sun et al., CN 105503613 A (2000) (“Sun”).  Sun teaches a process for preparing a polyamine in one step by a hydroamination reaction of a polyhydroxy compound with NH3 in the presence of a catalyst containing Cu and Ni as a main component.  Sun English Language Translation at page 1, [0002].  Sun teaches that the reaction can be carried out in a batch reactor or autoclave, preferably at increased pressures.  Sun English Language Translation at page 2, [0017].  At page 8, [0061] (Example 8), Sun teaches conversion of ethane 1,2-diol to ethane 1,2-diamine with the ZSM-5 supported catalyst prepared according to Example 6 as follows.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Sun differs from the instant claims in that the Sun zeolite catalyst (ZSM-5) comprises MFI framework topology.  See e.g., Z. Wang et al., 57 Microporous and Mesoporous Materials, 1-7 (2003).  This zeolite framework topology differs from the instantly claimed zeolites, which are limited to the group consisting of zeolitic materials having the MOR (mordenite), FAU (faujasite), CHA (chabazite) and/or GME (gmelinite) framework structures.  See Ch. Baerlocher et al., Atlas of Zeolite Framework Types (5th ed., 2001).  Sun further differs from the instant claims in that the Sun reaction is carried out at increased pressure, whereas the instant claims recite “providing a gas stream”.  The art of record does not motivate one of ordinary skill in the art to modify the Sun process by substituting the Moscoso catalysts for the Sun ZSM-5 catalyst, such that the reaction will proceed in the gas phase as instantly claimed.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622